Exhibit 10.2

 

 

 

 

 

 

 

 

PLEDGE AND SECURITY AGREEMENT

 

 

 

 

dated as of February 8, 2017

 

 

between

 

 

First Foundation Inc., as Grantor

 

 

and

NEXBANK SSB, as Lender

 

1

--------------------------------------------------------------------------------

 

 

PLEDGE AND SECURITY AGREEMENT

 

 

This PLEDGE AND SECURITY AGREEMENT, dated as of February 8, 2017 (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), by and among First Foundation Inc., a Delaware corporation (the
“Borrower” or “Grantor”), and NexBank, SSB, as lender (together with its
successors and permitted assigns, the “Lender”).

 

RECITALS:

 

WHEREAS, reference is made to that certain Loan Agreement, dated as of the date
hereof (as it may be amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and between Borrower and Lender;

 

WHEREAS,  in  consideration  of the extensions of credit
and  other  accommodations of Lender as set forth in the Loan Agreement, Grantor
has agreed to secure Grantor’s obligations under the Loan Documents as set forth
herein; and

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, Grantor and Lender
agree as follows:

 

SECTION 1.   DEFINITIONS; GRANT OF SECURITY.

 

 

1.1

General Definitions.   In this Agreement, the following terms shall have the
following meanings:

 

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

 

“Borrower” shall have the meaning set forth in the preamble to this Agreement.

 

“Cash Proceeds” shall have the meaning assigned in Section 9.6 hereof.

 

“Change of Control Laws” shall mean all U.S. federal and state laws and
regulations which govern or impose conditions, requirements or restrictions on
changes in the ownership of FDIC insured banks, including the Change in Bank
Control Act of 1978, as amended, the BHCA and Regulation Y under the Federal
Reserve Act.

 

“Collateral” shall have the meaning given to it in Section 2.1 hereof.

 

“Collateral Account” shall mean any account established by the Lender for the
purpose of holding any Pledged Stock pursuant to and in accordance with the
terms and provisions of this Agreement.

 

“Collateral Records” shall mean books, records, files, and similar items that at
any time evidence or contain information relating to any of the Collateral or
are otherwise necessary in the collection thereof or realization thereupon.

 

“Control” shall mean: with respect to any Certificated Security, control within
the meaning of Section 8-106(a) or (b) of the UCC.

 

“FFB” means First Foundation Bank, a California state chartered and FDIC insured
bank, which is

1

--------------------------------------------------------------------------------

 

the issuer of the Pledged Shares and a wholly-owned subsidiary of Grantor.

 

“Grantor” shall have the meaning set forth in the preamble.

 

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Lender is the loss payee thereof).

 

“Lender” shall have the meaning set forth in the preamble to this Agreement.

 

“Loan Agreement” shall have the meaning set forth in the recitals to this
Agreement.

 

“Pledge Supplement” shall mean any supplement to this Agreement as described in
Section 6.1 hereof.

 

“Pledged Stock” and “Pledged Shares” shall each mean all shares of capital stock
of FFB owned by Grantor, including, without limitation, all shares of capital
stock described on Schedule 5.2(I) under the heading “Pledged Stock” (as such
schedule may be amended or supplemented from time to time by mutual written
agreement of the parties hereto), and the certificates, if any, representing
such shares and any interest of Grantor in the entries on the books of the
issuer of such shares, (the “Issuer”) , and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Shares.

 

“Secured Obligations” shall have the meaning assigned in Section 3.1 hereof.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and any
successor statute thereto.

 

“To Transfer” and any other term or phrase of similar import shall mean and
include: to sell, assign, pledge, lease, license (on an exclusive or
nonexclusive basis) or otherwise dispose of the Collateral, or any interest
therein, whether in whole or in part, unless the context in which such term or
phrase is used indicates otherwise.

 

“Transfer” shall mean, when used as a noun, a transfer, sale, assignment, lease,
license or other disposition of the Collateral, or any interest therein, whether
in whole or in part.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of Texas; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of Texas,
the term “UCC” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions hereof relating
to such perfection, priority or remedies.

 

“United States” or “U.S.” shall mean the United States of America.

 

 

1.2

Definitions; Interpretation.

 

 

(a)       In this Agreement, the following capitalized terms shall have the
respective meanings given to them in the UCC (and, if defined in more than one
Article of the UCC, shall have the meaning given in Article 9 thereof):
Certificated Security, Money, Proceeds, and Supporting Obligations.

 

(b)       All other capitalized terms used herein (including the preamble and
recitals hereto) and not

2

--------------------------------------------------------------------------------

 

otherwise defined herein shall have the meanings ascribed thereto in the UCC or
Loan Agreement, as applicable. The incorporation by reference of terms defined
in the Loan Agreement shall survive any termination of the Loan Agreement until
the security interest in the Collateral granted under this Agreement terminates
as provided in Section 10.2 hereof. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use herein of
the word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. If any conflict or inconsistency exists between this Agreement
and the Loan Agreement, the Loan Agreement shall govern. All references herein
to provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.

 

SECTION 2.GRANT OF SECURITY.

 

 

 

2.1Grant of Security. The Grantor hereby grants to the Lender a security
interest in and continuing lien on all of Grantor’s right, title and interest
in, to and under the following personal property of the Grantor, in each case
whether now or hereafter existing or in which the Grantor now has or hereafter
acquires an interest and wherever the same may be located (all of which being
hereinafter collectively referred to as the “Collateral”):

 

(a)Pledged Stock;

 

(b)to the extent applicable and not otherwise included above, all Collateral
Records and Supporting Obligations relating to the Pledged Stock; and

 

(c)to the extent applicable and not otherwise included above, all Proceeds,
products, accessions, rents and profits of or in respect of any of the
foregoing.

 

SECTION 3.SECURITY FOR OBLIGATIONS; GRANTOR REMAINS LIABLE.

 

 

 

3.1Security for Obligations.  This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, or by acceleration or demand as provided
in the Loan Agreement (including the payment of amounts that would become due
but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)), of
all Obligations of Grantor arising under the Loan Documents, as the same
may  be  amended,  restated,  supplemented  or  otherwise modified from time to
time hereafter (the “Secured Obligations”).

 

3.2Continuing Liability Under Collateral. Notwithstanding anything herein to the
contrary, (i) Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Lender, (ii) Grantor shall remain liable under each of the
agreements included in the Collateral, including, without limitation, any
agreements relating to Pledged Stock, to perform all of the obligations
undertaken by it thereunder all in accordance with and pursuant to the terms and
provisions thereof and the Lender shall have no obligation or liability under
any of such agreements by reason of or arising out of this Agreement or any
other document related thereto nor shall the Lender have any obligation to make
any inquiry as to the nature or sufficiency of any payment received by it or
have any obligation to take any action to collect or enforce any rights under
any

3

--------------------------------------------------------------------------------

 

agreement included in the Collateral, including, without limitation, any
agreements relating to Pledged Stock, and (iii) the exercise by the Lender of
any of its rights hereunder shall not release Grantor from any of its duties or
obligations under any contracts or agreements included in the Collateral.

 

SECTION 4.   CERTAIN PERFECTION REQUIREMENTS

 

 

 

4.1Delivery Requirements. With respect to any Certificated Securities included
in the Collateral, Grantor shall deliver to the Lender the Security Certificates
evidencing such Certificated Securities duly indorsed by an effective
endorsement (within the meaning of Section 8-107 of the UCC), or accompanied by
share transfer powers or other instruments of transfer duly endorsed by such an
effective endorsement, in each case, to the Lender or in blank.

 

4.2Reserved.

 

4.3Timing and Notice. With respect to any Collateral in existence on the date
hereof, Grantor shall comply with the requirements of this Section 4 on the date
hereof and, with respect to any Collateral hereafter owned or acquired, Grantor
shall comply with such requirements within 30 (thirty) days of Grantor acquiring
rights therein. Grantor shall promptly inform the Lender of its acquisition of
any Collateral for which any action is required by this Section 4.

 

SECTION 5.REPRESENTATIONS AND WARRANTIES.  Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that:

 

 

 

5.1

Grantor Information and Status.

 

 

(a)Schedules 5.1(A)  and  (B) hereto
set  forth,  as  of  the  Effective  Date,  under  the appropriate headings: (1)
the full legal name of Grantor, (2) all trade names or other names under which
Grantor currently conducts business, (3) the type of organization of Grantor,
(4) the jurisdiction of organization of Grantor, (5) its organizational
identification number, if any, and (6) the jurisdiction where the chief
executive office or its principal place of business (or the principal residence
if Grantor is a natural person) is located.

 

(b)Except  as  provided  on  Schedule 5.1(C),  it  has  not  changed  its  name,
jurisdiction of organization or its corporate structure in any way (e.g., by
merger, consolidation, change in corporate form or otherwise) and has not done
business under any other name, in each case, within the past five (5) years;

 

(c)It has been duly organized and is validly existing as an entity of the type
as set forth opposite its name on Schedule 5.1(A) solely under the laws of the
jurisdiction as set forth opposite its name on Schedule 5.1(A) and remains duly
existing as such.   It has not filed any certificates of dissolution or
liquidation, any certificates of domestication, transfer or continuance in any
other jurisdiction; and

 

(d)Grantor is not a “transmitting utility” (as defined in Section 9-102(a)(80)
of the UCC).

 

5.2

Collateral Identification, Special Collateral.

 

 

(e)Schedule 5.2 hereto sets forth as of the Closing Date under the appropriate
headings all of the information called for by that Schedule with respect to the
Pledged Stock;

 

(f)none of the Collateral constitutes, or is the Proceeds of, (1) Farm Products,
(2) As-

4

--------------------------------------------------------------------------------

 

Extracted Collateral, (3) Manufactured Homes, (4) timber to be cut, or (5)
aircraft, aircraft engines, satellites, ships or railroad rolling stock; and

 

(g)All information supplied in writing by Grantor to Lender with respect to any
of the Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects.

 

 

5.3

Ownership of Collateral and Absence of Other Liens.  It owns the Collateral
purported to be owned by it or otherwise has the rights it purports to have in
each item of Collateral and, as to all Collateral whether now existing or
hereafter acquired, developed or created will continue to own or have such
rights in each item of the Collateral (except as otherwise permitted by the Loan
Agreement), in each case free and clear of any and all Liens, rights or claims
of all other Persons, including, without limitation, liens arising as a result
of Grantor becoming bound (as a result of merger or otherwise) as debtor under a
security agreement entered into by another Person other than, in the case of
priority only, any Permitted Liens.

 

 

5.4

Status of Security Interest.

 

 

(a)Upon the filing of financing statements naming Grantor as “debtor” and the
Lender as “secured party” and describing the Collateral in the filing offices
set forth opposite Grantor’s name on Schedule 5.4 hereof (as such schedule may
be amended or supplemented from time to time), the security interest of the
Lender in all Collateral that can be perfected by the filing of a financing
statement under the Uniform Commercial Code as in effect in the jurisdiction
where such filing is made will constitute a valid, perfected, first priority
Lien subject, in the case of priority only, to any Permitted Liens with respect
to Collateral. This Agreement and delivery by or on behalf of Grantor of
possession of the Pledged Stock, endorsed as provided in Section 4.1 hereof, to
Lender pursuant to this Agreement is effective to establish the Lender’s Control
of the Collateral subject thereto; and

 

(b)No authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body or any other Person
is required for either (i) the pledge or grant by Grantor of the Liens purported
to be created in favor of the Lender hereunder or (ii) the exercise by Lender of
any rights or remedies in respect of any Collateral (whether specifically
granted or created hereunder or created or provided for by applicable law),
except (A) for the filings contemplated by clause (a) above, (B) those that have
been obtained prior to the date of determination, (C) as may be required, in
connection with the disposition of any Pledged Stock, by laws generally
affecting the offering and sale of Securities, and (D) as may be required in
connection with the exercise of voting and consensual rights with respect to,
and any Transfer of any of the Pledged Shares under applicable Change of Control
Laws.

 

5.5

Reserved.

 

 

5.6

Pledged Stock.

 

 

(a)Grantor is the record and beneficial owner of the Pledged Stock free of all
Liens, rights or claims of other Persons and there are no outstanding warrants,
options or other rights to purchase,  or shareholder, voting  trust  or
similar  agreements outstanding  with respect  to, or property that is
convertible into, or that requires the issuance or sale of, any Pledged Stock;

 

(b)Except as otherwise provided in Section 5.4(b) above, no consent of any
Person including any other general or limited partner, any other member of a
limited liability company, any other shareholder or any other trust beneficiary
is necessary in connection with the creation,

5

--------------------------------------------------------------------------------

 

perfection or first priority status of the security interest of the Lender in
any Pledged Stock or, or the exercise by the Lender of the voting or other
rights provided for in this Agreement or the exercise of remedies in respect
thereof except such consents as have been obtained.

 

SECTION 6.COVENANTS AND AGREEMENTS.  Grantor hereby covenants and agrees that:

 

 

 

6.1Grantor Information and
Status.  Without  limiting  any  prohibitions  or  restrictions  on  mergers  or  other
transactions set forth in the Loan Agreement, but without imposing any
prohibitions or restrictions on mergers or other transactions not contained in
the Loan Agreement, it shall not change Grantor’s name, identity, corporate
structure (e.g. by merger, consolidation, change in corporate form or
otherwise), principal place of business chief executive office, organizational
identification number, type of organization or jurisdiction of organization
unless it shall have (a) notified the Lender in writing at least ten (10) days
prior to any such change or establishment, identifying such new proposed name,
identity, corporate structure, principal place of
business,  chief  executive  office, jurisdiction of organization or trade name
and providing such other information in connection therewith as the Lender may
reasonably request and (b) taken all reasonable actions requested by Lender to
maintain the continuous validity, perfection and the same or better priority of
the Lender’s security interest in the Collateral granted or intended to be
granted and agreed to hereby, which in the case of any merger or other change in
corporate structure shall include, without limitation, executing and delivering
to the Lender a completed Pledge Supplement together with all Supplements to
Schedules thereto, upon completion of such merger or other change in corporate
structure confirming the grant of the security interest hereunder.

 

6.2

Ownership of Collateral and Absence of Other Liens.

 

 

(a)except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and Grantor shall defend the Collateral
against all Persons at any time reasonably claiming any interest therein;

 

(b)upon Grantor, or its Chief Executive Officer or Chief Financial
Officer,  obtaining  knowledge thereof, it shall promptly notify the Lender in
writing of any event that could reasonably be expected to diminish the value of
the Collateral or any portion thereof (other than changes in FFB’s operating
results or financial condition, or cash flows that are disclosed in the
Financial Statements required to be delivered by Grantor to Lender pursuant to
Section 10.1(a) of the Loan Agreement), the ability of Grantor or the Lender to
dispose of the Collateral or any portion thereof, or the rights and remedies of
the Lender in relation thereto, including, without limitation, the levy of any
legal process against the Collateral or any portion thereof;  and

 

(c)Grantor shall not Transfer (by operation of law or otherwise) or exclusively
license to another Person any Collateral except as otherwise permitted by this
Agreement or the Loan Agreement.

 

6.3

Status of Security Interest.

 

 

(a)Grantor shall maintain the security interest of the Lender hereunder in all
Collateral as valid, perfected, first priority Liens (subject to Permitted
Liens).

 

(b)Notwithstanding the foregoing, Grantor shall not be required to take any
action to perfect any Collateral to the extent that (i) the Grantor, in
consultation with the Lender, reasonably determines that the cost of obtaining a
security interest in such Collateral exceeds the practical benefit thereof to
the Lender, or (ii) if such action pursuant to Section 6.3(a) is necessitated as
a result of any act of Lender.

6

--------------------------------------------------------------------------------

 

 

6.4

Pledged Stock.

 

 

(a)except as provided in the next sentence, in the event Grantor receives any
dividends, interest or distributions on any Pledged Stock , upon the merger,
consolidation, liquidation or dissolution of any issuer of any Pledged Stock,
then (i) such dividends, interest or distributions and securities or other
property shall be included in the definition of Collateral without further
action and (ii) Grantor shall promptly take all steps, if any, necessary to
ensure the validity, perfection, priority and, if applicable, control of the
Lender over such Pledged Stock and pending
any  such  action  Grantor  shall  be  deemed  to  hold  such  dividends,  interest,  distributions,
securities or other property in trust for the benefit of the Lender and shall
segregate such dividends, distributions, Securities or other property from all
other property of Grantor.  Notwithstanding the foregoing or anything to the
contrary that may be contained elsewhere in this Agreement or under applicable
law, unless an Event of Default has occurred and is continuing, there shall be
no restriction under this Agreement, the Loan Agreement or the other Loan
Documents on the declaration or payment of cash dividends or distributions by
the Issuer to Grantor and Grantor shall be entitled to retain all cash dividends
and distributions that are paid by the Issuer and all scheduled payments of
interest;

 

(b)Voting.

 

(i)So long as no Event of Default shall have occurred and be continuing, Grantor
shall be entitled, in its sole and absolute discretion, to exercise or refrain
from exercising any and all voting and other consensual rights pertaining to the
Pledged Stock or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the Loan Agreement; and

 

(ii)Upon the occurrence and during  the continuance of  an Event of Default:

 

(1)         subject to compliance by Lender with any applicable Change of
Control Laws, all  rights  of  Grantor  to  exercise  or  refrain  from
exercising the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant hereto shall upon notice from the Lender cease and
all such rights shall thereupon become vested in the Lender who shall thereupon
have  the  sole  right  to  exercise  such  voting  and  other consensual
rights; provided, however, that upon cure or other cessation of any Event of
Default, all rights of Grantor to exercise or refrain from exercising the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant to paragraph 6.4(b)(i) above shall immediately revert to Grantor; and

 

(2)       in order to permit the Lender to exercise the voting and other
consensual rights  which  it  may  be  entitled  to  exercise pursuant hereto
and to receive all dividends and other distributions which it may be entitled to
receive hereunder, upon compliance by Lender with any applicable Change of
Control Laws: (x) Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to the Lender all proxies, dividend payment orders and
other instruments as the Lender may from time to time reasonably request and (y)
Grantor shall

7

--------------------------------------------------------------------------------

 

acknowledge that Lender may utilize the power of attorney set forth in Section
8.1.

 

SECTION 7.FURTHER ASSURANCES; ADDITIONAL GRANTORS.

 

 

 

7.1

Further Assurances.

 

 

(a)Grantor agrees that from time to time, at the expense of Grantor, that it
shall promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary, or that the Lender may
reasonably request, in order to create and/or maintain the validity, perfection
or priority of and protect any security interest granted or purported to be
granted hereby or to enable the Lender to exercise and enforce its rights and
remedies hereunder with respect to any Collateral.

 

(b)Grantor hereby authorizes the Lender to file, at Lender’s sole expense, a
Record or Records, including, without limitation, financing or continuation
statements and amendments and supplements to any of the foregoing, in any
jurisdictions and with any filing offices as the Lender may determine, in its
sole discretion, are necessary to perfect or otherwise protect the security
interest granted to the Lender herein.  Such financing statements may describe
the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Lender may determine, in its sole discretion, is necessary
to ensure the perfection of the security interest in the Collateral granted to
the Lender herein.

 

SECTION 8.LENDER APPOINTED ATTORNEY-IN-FACT.

 

 

 

8.1Power of Attorney.  Grantor hereby irrevocably appoints the Lender (such
appointment being coupled with an interest), effective on the occurrence and
during the continuance of an Event of Default, as Grantor’s attorney-in-fact,
with full authority in the place and stead of Grantor and in the name of
Grantor, the Lender or otherwise, from time to time upon the occurrence and
during the continuance of an Event of Default, in the Lender’s discretion to
take any action and to execute any instrument that the Lender may deem
reasonably necessary to accomplish the purposes of this Agreement, including,
without limitation, the following:

 

(a)upon the occurrence and during the continuance of any Event of Default, to
obtain insurance required to be maintained by Grantor or paid to the Lender
pursuant to the Loan Agreement, if and to the extent Grantor has allowed the
insurance to lapse or such insurance has otherwise been terminated;

 

(b)upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

(c)upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

 

(d)upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any reasonable action or institute any proceedings that
the Lender may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Lender with respect to any
of the Collateral;

 

8

--------------------------------------------------------------------------------

 

(e)upon the occurrence and during the continuance of any Event of Default, to
take or cause to be taken all reasonable actions necessary to perform or comply
or cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than
Permitted Liens) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Lender in its reasonable discretion, any such payments made
by the Lender to become obligations of Grantor to the Lender, due and payable
within ten (10) days after Lender has given Grantor written notice thereof,
setting forth such taxes and Liens and the amounts paid by Lender to discharge
same; and

 

(f)upon the occurrence and during the continuance of any Event of Default,
subject to the provisions of Section 9.1(b) and Section 9.1(e) below, generally
to Transfer or make any agreement with respect to or otherwise deal with any of
the Collateral as fully and completely as though the Lender were the absolute
owner thereof for all purposes, and to do, at the Lender’s option and Grantor’s
expense, at any time or from time to time, all acts and things that the Lender
deems reasonably necessary to protect, preserve or realize upon the Collateral
and the Lender’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as Grantor might do, in each case,
subject, however, to compliance with any applicable Change in Control Laws by
Lender and by any Person to whom Lender may Transfer the Collateral, in whole or
part.

 

8.2 No Duty on the Part of Lender.  The powers conferred on the Lender hereunder
are solely to protect its interest in the Collateral and shall not impose any
duty upon the Lender to exercise any such powers.  The Lender shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither the Lender nor any of its officers,
directors, employees or agents shall be responsible to Grantor for any act or
failure to act hereunder, except for their own gross negligence bad faith or
willful misconduct.

 

8.3Effect of Cure or other Cessation of Event of Default.  Upon the cure or
other cessation of any Event of Default, the rights, powers and authority of
Lender under the Power of Attorney, as set forth above in this Section 8, shall
cease and all such rights, power and authority shall thereupon revert to Grantor
to the same extent as if no Event of Default had occurred.

 

SECTION 9.REMEDIES.

 

 

 

9.1

Generally.

 

(a)       If any Event of Default shall have occurred and for so long as it is
continuing, the Lender may exercise in respect of the Collateral, in addition to
all other rights and remedies provided for herein or otherwise available to it
at law or in equity, all the rights and remedies of the Lender on default under
the UCC (whether or not the UCC applies to the affected Collateral) to collect,
enforce or satisfy any Secured Obligations then owing, whether by acceleration
or otherwise, and also may pursue any of the following separately, successively
or simultaneously, subject, however, to compliance with any applicable Change in
Control Laws by Lender and by any Person to whom Lender may Transfer the
Collateral, in whole or part:

 

(i)       require Grantor to, and Grantor hereby agrees that it shall at its
expense and promptly upon request of the Lender forthwith, assemble all or part
of the Collateral in the Possession of Grantor as directed by the Lender and
make it available to the Lender at a place to be designated by the Lender that
is reasonably convenient to both parties;

 

(ii)     prior to the Transfer of the Collateral, prepare the Collateral for
Transfer in such manner to the extent the Lender reasonably deems necessary; and

9

--------------------------------------------------------------------------------

 

 

(iii)     without notice except as specified below or under the UCC, Transfer
the Collateral (including licensing the Collateral on an exclusive or
nonexclusive basis) or any part thereof in one or more parcels at public or
private sale, at any of the Lender’s offices, for cash, on credit or for future
delivery, at such time or times and at such price or prices and upon such other
terms as are commercially reasonable, subject, however, to compliance with any
applicable Change in Control Laws by Lender and by any Person to whom Lender may
Transfer the Collateral, in whole or par.

 

(b)       The Lender may be the purchaser of any or all of the Collateral at any
public sale or at any private sale, but only if and to the extent the portion of
the Collateral being privately sold is of a kind that is
customarily  sold  on  a  recognized  market  or  the  subject  of  widely  distributed  standard  price
quotations (a “Permitted Private Sale”) in accordance with the UCC and the
Lender shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale or Permitted Private Sale made in accordance with the UCC,
to use and apply any of the Secured Obligations as a credit on account of the
purchase price for any Collateral payable by the Lender at such sale.  Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of Grantor, except for a ten (10) day right of
redemption by Grantor, and Grantor hereby waives (to the extent permitted by
applicable law) all other rights of redemption, stay and/or appraisal which it
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted. Grantor and Lender agree that Lender shall
provide at least twenty (20) days’ prior written notice to Grantor of the time
and place of any public sale or Permitted Private Sale is to be made and the
same shall constitute reasonable notification.  The Lender shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Lender may adjourn any public or Permitted Private Sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Due to the nature of the Collateral, Lender and Grantor agree that it
would not be commercially reasonable for the Lender to Transfer the Collateral
or any portion thereof by using Internet sites that provide for the auction of
assets.  Grantor hereby waives any claims against the Lender arising by reason
of the fact that the price at which any Collateral may have been sold at such a
Permitted Private Sale was less than the price which might have been obtained at
a public sale provided that such Permitted Private Sale is conducted in a
commercially reasonable manner.  If the proceeds of any such sale or other
Transfer of the Collateral are insufficient to pay all the Secured Obligations,
Grantor shall be liable for the deficiency and the reasonable fees of any
attorneys employed by the Lender to collect such deficiency.    On the other
hand, if the proceeds of any such sale or other Transfer of the Collateral
exceeds the aggregate amount of the Secured Obligations (such excess, a
“Surplus”), Lender shall be liable to the Grantor for such Surplus.

 

(c)       The Lender may sell the Collateral without giving any warranties as to
the Collateral. The Lender may specifically disclaim or modify any warranties of
title or the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

 

(d)The Lender shall have no obligation to marshal any of the Collateral.

 

(e) Notwithstanding the foregoing, however, or any other provision in this
Agreement to the contrary, any sale or other Transfer of the Collateral, in
whole or in part, by or on behalf of Lender pursuant to either this Section 9 or
any other provision of this Agreement or any provision of the UCC, shall not be
effective and shall not confer any ownership, voting, consensual or other rights
in or to or under any of the Collateral to any Person (including Lender), unless
such sale or

10

--------------------------------------------------------------------------------

 

other Transfer is made in compliance with (i) any applicable provisions of the
Change in Control Laws and (ii) any applicable provisions of the Securities Act
and any applicable state securities laws (and, any Transfer made in compliance
therewith, shall sometimes be referred to as a “Permitted Transfer”).

 

9.2Application of Proceeds.    
Except  as  expressly  provided  elsewhere  in  this Agreement, all proceeds
received by the Lender upon the occurrence and during the continuance of an
Event of Default which has not otherwise been waived, and the maturity of the
Obligations shall have been accelerated pursuant to Section 16.1 of the Loan
Agreement and in respect of any Permitted Transfer, or any collection from or
other realization upon all or any part of the Collateral shall be applied in
full or in part by the Lender against, the Secured Obligations in the following
order of priority:  first, to the payment of all documented out-of-pocket
reasonable costs and expenses of such sale, collection or other realization,
including reasonable attorney fees,  and  all  other  documented reasonable
expenses incurred  and advances made by the Lender in connection therewith, and
all amounts for which the Lender is entitled to indemnification hereunder, and
to the payment of all documented reasonable costs and expenses paid or incurred
by the Lender in connection with the exercise of any right or remedy hereunder
as and to the extent provided for in and  all in accordance with the terms of
the Loan Agreement; second, to the payment of all other Secured Obligations; and
third,, to the payment to or upon the order of the Grantor or to whosoever may
be lawfully entitled to receive the same or as a court of competent jurisdiction
may direct. In the event of any Surplus, however, Lender shall promptly, but in
any event within five (5) days of the receipt of the proceeds by Lender, pay
over such Surplus to Grantor without offset or deduction.

 

9.3Pledged Stock. Grantor recognizes that if Lender conducts any sale or sales
of any of the Pledged Stock comprising the Collateral following the occurrence
and during the continuance of any Event of Default, then, unless such sale or
sales are first registered under the Securities Act and qualified under any
applicable state securities laws, the Lender may be compelled to conduct such
sale or sales in compliance with the applicable provisions of Section 4(2)
and/or Regulation D under the Securities Act and to limit such sales to
purchasers who agree in writing, among other things, to acquire the Pledged
Stock for their own account, for investment and not with a view to the
distribution or resale thereof, as well as to comply with any applicable Change
of Control Laws. Grantor acknowledges that any such private sale may be at
prices  and on terms less favorable than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, Grantor agrees that any such private sale shall be deemed to have
been made in a commercially reasonable manner, provided that such private sale
is conducted in a manner and by means of efforts materially consistent with
private or limited offerings of securities generally, that are made in reliance
on the exemptions from registration provided by Section 4(2) of or Regulation D
under the Securities Act, and that the Lender shall have no obligation to engage
in public sales and no obligation to delay the sale of any Pledged Stock for the
period of time necessary to permit the issuer thereof to register it for a form
of public sale requiring registration under the Securities Act or under
applicable state securities laws.  Lender agrees that Grantor shall have no
obligation to register or qualify any of the Pledged Shares under the Securities
Act or any state securities laws.

 

SECTION 10. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS; TERMINATION OF
SECURITY INTEREST.

 

 

 

10.1Assignment of Security Interest in the Collateral. This Agreement shall
create a continuing security interest in the Collateral and shall remain in full
force and effect and shall be binding upon Grantor, its successors and Permitted
Assigns, and inure, together with the rights and remedies of the Lender
hereunder, to the benefit of the Lender and its successors and Permitted
Assigns, until the payment in full of all Secured Obligations (other than
contingent obligations that survive the termination of the Loan
Agreement).  Without limiting the generality of the foregoing, Lender may assign
or otherwise transfer the Loan to any other Person, if and to the extent
permitted by the express terms of the Loan Agreement (such

11

--------------------------------------------------------------------------------

 

Person, a “Permitted Assign”), and such Permitted Assign shall thereupon become
vested with all the benefits in respect thereof granted to Lender herein.

 

10.2Termination of Security Interest. Release of Security Interest and Return of
Collateral to Grantor. Upon the payment in full of all Secured Obligations
(other than contingent obligations that survive the termination of the Loan
Agreement), the security interest granted hereby shall automatically terminate
hereunder and of record and all rights to the Collateral shall revert to the
Grantor.   Lender covenants and agrees that upon, but not later than five (5)
days after, any such termination:

 

(a) at the Grantor’s expense, Lender shall execute and deliver to the Grantor
and/or any designee thereof, upon request of Grantor, any documents and/or
instruments, in form and substance acceptable to Grantor, including financing
statement amendments, releases or terminations suitable for filing in the office
of Secretary of State of each jurisdiction where Lender filed any UCC-1
financing statements with respect to any or all of the Collateral, to evidence
the release and/or termination of all of Lender’s security interests, Liens and
any other rights or interests created hereunder in or to the Collateral. In
addition, upon any such termination of Lender’s security interest in the
Collateral, (i) the security interest and any and all Liens on or in the
Collateral granted pursuant hereto shall be deemed to be and shall be
automatically released, without the necessity of any action by Grantor or Lender
and (ii) Lender hereby authorizes Grantor to file any or all of the documents
and instruments described in clause (a) above, all as Grantor may request; and

 

(b)at Grantor’s expense, Lender shall deliver or caused to be delivered to
Grantor, by such method of delivery as shall be designated by Grantor, the
Pledged Stock which was delivered into the possession of Lender pursuant to this
Agreement.

 

10.3Other Documents and Instruments.  At Grantor’s expense, upon any request
made by Grantor at any time or from time to time from and after the termination
of the Lender’s security interest in the Collateral, Lender shall execute and
deliver, and/or authorize the filing of, any and all other documents and
instruments as Grantor shall reasonably request, in form and substance
reasonably satisfactory to Grantor, to better evidence and effectuate the
termination of Lender’s security interest in the Collateral and the release of
all rights and interests that may have been granted to Lender in the Collateral
pursuant to this Agreement.

 

10.4Survival; Equitable Rights and Remedies.  The rights of Grantor and the
obligations of Lender under this Section 10 shall survive indefinitely the
termination of Lender’s security interest in the Collateral. Lender further
agrees that a breach of any of the covenants of Lender contained in this Section
10 will cause irreparable injury to Grantor, that Grantor has no adequate remedy
at law in respect of any such breach and that, as a consequence, each and every
covenant of Lender and each and every right of Grantor contained in this Section
10 shall be specifically enforceable against Lender, and Lender hereby waives
and agrees not to assert any defenses against an action brought by Grantor for
specific performance of such covenants except for a defense that Lender is not
in breach of its covenants under this Section 10.  Nothing in this Section 10
shall in any way limit the rights of Grantor hereunder.

 

12

--------------------------------------------------------------------------------

 

SECTION 11. STANDARD OF CARE; LENDER MAY PERFORM.

 

The powers conferred on the Lender hereunder are solely to protect its interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Lender shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral. Neither the Lender nor any of its
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise Transfer any
Collateral upon the request of Grantor or otherwise.   If Grantor fails to
perform any agreement contained herein, the Lender may itself perform, or cause
performance of, such agreement, and the reasonable expenses of the Lender
incurred in connection therewith shall be payable by Grantor if and to the
extent it is required to do so under the Loan Agreement.

 

SECTION 12. MISCELLANEOUS.

 

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 17.16 of the Loan Agreement.  No failure or delay on
the part of the Lender in the exercise of any power, right or privilege
hereunder or under any other Loan Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege.  All rights and remedies existing under this Agreement and the other
Loan Documents are cumulative to, and not exclusive of, any rights or remedies
otherwise available.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability
of  the  remaining  provisions  or  obligations,  or  of  such  provision  or  obligation  in  any  other
jurisdiction, shall not in any way be affected or impaired thereby.  All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.   This
Agreement shall be binding upon and inure to the benefit of the Lender and the
Grantor and their respective successors and Permitted Assigns.  Grantor shall
not, without the prior written consent of the Lender given in accordance with
the Loan Agreement, assign any right, duty or obligation hereunder.  This
Agreement and the other Loan Documents embody the entire agreement and
understanding between the Grantor and the Lender and supersede all prior
agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the Loan Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.   There are no unwritten oral agreements between the
parties.  This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

 

Irrespective of the place of execution and/or delivery, this Agreement shall be
governed by, and shall be construed in accordance with, the laws of the State of
Texas.

 

THE PROVISIONS OF THE LOAN AGREEMENT UNDER THE HEADINGS “JURISDICTION” AND
“WAIVER OF JURY TRIAL” ARE INCORPORATED HEREIN BY THIS REFERENCE AND SUCH
INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE LOAN AGREEMENT.

 

 

13

--------------------------------------------------------------------------------

 

 

[Signature page follows.]

 

 

14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor and the Lender have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

FIRST FOUNDATION INC.

 

 

 

 

 

 

By:

 

/s/ John Michel

 

 

Name:   John Michel

 

 

Title:  Chief Financial Officer

 

 




15

--------------------------------------------------------------------------------

 

 

NEXBANK, SSB,

as Lender

 

 

 

 

 

 

By:

 

/s/ Matt Siekielski

 

 

Name:   Matt Siekielski

 

 

Title:  Chief Operating Officer

 

 

16